CUNNINGHAM, J.,
Specially Concurring.—I concur in the reasons given by Mr. Chief Justice FRANKLIN for his conclusion reached in deciding the first proposition stated, and I concur in the conclusion reached by him in deciding the second proposition. Paragraph 2052, Revised Statutes of Arizona of 1901, requires the justice to enter in his docket, “(8) the judgment rendered by the justice, and the time of rendering the same.” In most jurisdictions, including this, the justice’s return to a writ of certiorari is conclusive as to all facts required by law to be kept of record (24 Cyc. 777, and cases cited in notes 38 and 39), and thus far the record imports verity, and the reverse of the proposition is equally true that when the record includes facts not required by law to be kept of record, as to such facts, the record does not import verity. I think the true reasons the judgment of the district court is wrong on the second proposition is: First. Because the petitioner had the onus of proof east upon him to establish, by a preponderance of the evidence, the fact that the justice did not require, hear, or receive evidence in support of plaintiff’s claim, and he produced no evidence of such fact before the district court. 24 Cyc. 781, and cases cited in notes 82 and 83. Second. Because, where the jurisdiction appears from the return and the certified record, and a judgment appears in *62such record, every reasonable intendment consistent with such record of the judgment will be made by the court in favor of the regularity of the justice’s proceedings (24 Cyc. 781, and cases cited in note 80), and we cannot presume, nor could the district court presume, that a justice would arbitrarily render a judgment without requiring, hearing, and considering testimony in support of plaintiff’s claim; but we must presume, where nothing appears in the record nor in the evidence to-the contrary, that competent and sufficient evidence was required, received, and duly considered by the justice on the trial, upon which the judgment was rendered by him, as a, reasonable intendment consistent with the judgment. If anything appeared in the return or in the record that any evidence was received and considered by the justice, the sufficiency of such evidence to warrant the judgment could not be questioned in this proceeding, because the justice was acting within his jurisdiction, and for errors committed in its exercise this writ will not lie (Miles v. Justice Court, 13 Cal. App. 454, 110 Pac. 349), and this is another reason why the judgment of the district court was wrong, if we concede that the recital found in the justice’s record, to the effect that plaintiff produced evidence at the trial, has any weight on the hearing. I do not, however, concede that a mere recital in the docket of the justice has any weight as evidence, where such recital is not required to be recorded by the justice. Otherwise, another exception to the hearsay rule would be announced which has not heretofore been recognized by any court tó my knowledge.
For these reasons, I heartily concur in the order reversing the judgment of the district court, and remanding the cause to the proper superior court, with instructions to dismiss the writ of certiorari.
NOTE.—As to docketing of judgments by justices of the peace, see note in 40 Am. Dec. 386.
As to tbe control as between a record judgment and an oral judgment of a justice, see note in Ann. Cas. 1912A, 1283.